DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claim 1 and added claims 2-10 in the amendment received on 1/4/2022.

The claims 1-10 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schupak et al. (U.S. Publication No. 2019/0182554 A1).
With respect to claim 1, Schupak discloses a system, comprising: one or more computing devices communicatively coupled to one or more sports content sources (i.e., With reference to FIG. 1A, in various implementations a given broadcaster uses a network-connected client device (e.g., a first smart phone or other personal computing device communicatively coupled to the Internet) to generate a live stream of digital content corresponding to the video and/or audio created/provided by the broadcaster, wherein the live stream is transmitted to an inventive server and memory storage architecture (additional details of the server and memory storage architecture are shown, for example, in FIGS. 2 and 3), ¶ 7.  In view of the foregoing, in other aspects the inventive systems, apparatus and methods described herein provide additional improvements in computer network functionality by facilitating scalable and appreciably low-latency synchronization of displayed event information with multiple broadcasters' live streams of video-based commentary about an event as viewed by significant numbers of viewers as the event unfolds, ¶ 13). 
Schupak also discloses the one or more computing devices further coupled to multiple sports-content outlet entities (i.e., LIVE STREAM: Digital content (e.g., digital video and/or digital audio) that is transferred between at least two network-connected devices in real-time or essentially real-time as the corresponding video and/or audio codified as the digital content is created/provided by a broadcaster. Thus, a network-connected client device used by the broadcaster may generate a live stream of digital content corresponding to the video and/or audio created/provided by the broadcaster, and a viewer using a different network-connected client device may receive a copy of a live stream of the digital content as a real-time or essentially real-time consumer of the video and/or audio created/provided by the broadcaster [one or more computing devices further coupled to multiple sports-content outlet entities]. In some implementations, the video and/or audio created/provided by the broadcaster and represented in a live stream may be video-based commentary relating to an event, ¶ 26.  In sum, one inventive example is directed to a system (1000) for providing a first plurality of copies (202A, 202B) of a first broadcaster's live stream of digital content (102A) including first live sporting event video-based commentary from a first broadcaster client device (100A) to a first plurality of viewer client devices (200A, 200B), and for providing a second plurality of copies (202C, 202D) of a second broadcaster's live stream of digital content (102B) including second live sporting event video-based commentary from a second broadcaster client device (100B) to a second plurality of viewer client devices (200C, 200D) [one or more computing devices further coupled to multiple sports-content outlet entities], ¶ 34). 
Schupak further discloses the one or more computing devices configured to provide sports content from the one or more sources to the outlet entities (i.e., In some implementations as discussed herein, these technological solutions contemplate multiple Internet communication channels to provide relevant and synchronized information to client devices (as would be readily appreciated in the relevant arts, a "communication channel" refers to a physical or logical connection over a transmission medium to convey information signals from one or more senders to one or more receivers) [one or more computing devices configured to provide sports content from the one or more sources to the outlet entities]. For example, in one implementation, a first "video" Internet communication channel (e.g., between a media server or other media source and a client device) conveys the digital content corresponding to the video-based commentary provided by the broadcaster and consumed by one or more viewers, and a second "event information" Internet communication channel (e.g., between a particular socket of a socket server and the client device) conveys the event information [one or more computing devices configured to provide sports content from the one or more sources to the outlet entities], ¶ 14). 
Schupak discloses a first application program interface (API) implemented by the one or more computing devices, the first API configured to receive from the one or more sports content sources event-based sports content and automatically push the event-based content to the outlet entities (i.e., In such implementations relating to video-based commentary about events, the inventive systems, apparatus and methods disclosed herein further may facilitate display, on respective client devices used by the broadcaster and the one or more viewers, of various event information in tandem with the video-based commentary rendered on the respective client devices. For example, in connection with sports games, displayed event information may include, but is not limited to, one or more of team information (e.g., team names, abbreviations and/or logos) [event-based content to the outlet entities], ¶ 12.  As shown in FIG. 2, in one inventive implementation the servers/memory storage devices 1000 include one or more web servers 700 (also referred to herein as a “web server pool”) that support an Applications Programming Interface (API) to facilitate communications between the servers/memory storage devices 1000 and one or more mobile broadcaster/viewer client device executing the client app 5000, and also facilitate communications to and from web-based client devices (that access the web server(s) via a web portal at a particular URL) [a first application program interface (API) implemented by the one or more computing devices], ¶ 92.  Thus the client device may receive and display social media or text message alerts even when the device's screen is locked, and/or when the app pushing the notification is closed. For iOS devices, for example, the Apple Push Notification Service API may be employed to enable the client app 5000 to receive various push notifications [automatically push the event-based content to the outlet entities], ¶ 201). 
Schupak further discloses wherein the event-based sports content comprises information describing at least one characteristic of an athletic team (i.e., The display also includes event information 254 in the form of a “scorebug,” wherein the scorebug includes indicators for the teams participating in the live sporting event, score information for the live sporting event, and event status (e.g., time clock, period or quarter, etc.). In various implementations discussed in further detail below, the scorebug may be animated, may include one or more special effects graphics elements, and/or may be interactive (e.g., the viewer may press or thumb-over one or more portions of the scorebug to launch further graphics or animations, receive additional information about the live sporting event, or navigate to another Internet location to receive additional information relating to the live sporting event), ¶ 80). 
Schupak discloses a second API implemented by the one or more computing devices, the second API configured to receive from the one or more sports content sources venue-based sports content and automatically push the venue-based sports content to the outlet entities (i.e., In one aspect, the video-based commentary provided by one or more broadcasters about the event and consumed by one or more viewers may provide a “second screen” experience for the viewers; in particular, in some implementations, the viewers may consume the video-based commentary about the event on their respective client devices as they are watching the event itself on another device (e.g., a television), or watching and/or participating in the event at the event's venue, ¶ 10.  In such implementations relating to video-based commentary about events, the inventive systems, apparatus and methods disclosed herein further may facilitate display, on respective client devices used by the broadcaster and the one or more viewers, of various event information in tandem with the video-based commentary rendered on the respective client devices. For example, in connection with sports games, displayed event information may include, but is not limited to, one or more of team information (e.g., team names, abbreviations and/or logos), score information (e.g., with essentially real-time score updates synchronized with the video-based commentary) [one or more sports content sources venue-based sports content and automatically push the venue-based sports content to the outlet entities], player information, venue information [one or more sports content sources venue-based sports content and automatically push the venue-based sports content to the outlet entities], game status information (e.g., on-base, at-bat, timeouts, fouls, pole position, yards-to-go, yards-to-goal, down), team statistics, player statistics and the like. In some implementations, such event information about a sports game may be rendered in the display of a client device as a “scorebug” that may include for example, team abbreviations or logos, team scores, game status (e.g., period, quarter, inning), and actual or elapsed time for the game, with updates to one or more information elements in essentially real-time as the game progresses, ¶ 12.  As shown in FIG. 2, in one inventive implementation the servers/memory storage devices 1000 include one or more web servers 700 (also referred to herein as a “web server pool”) that support an Applications Programming Interface (API) to facilitate communications between the servers/memory storage devices 1000 and one or more mobile broadcaster/viewer client device executing the client app 5000, and also facilitate communications to and from web-based client devices (that access the web server(s) via a web portal at a particular URL) [a second API implemented by the one or more computing devices], ¶ 92). 
Schupak further discloses wherein the venue-based sports content comprises information characterizing at least one activity performed by the athletic team (i.e., For example, in connection with sports games, displayed event information may include, but is not limited to, one or more of team information (e.g., team names, abbreviations and/or logos), score information (e.g., with essentially real-time score updates synchronized with the video-based commentary), player information, venue information, game status information (e.g., on-base, at-bat, timeouts, fouls, pole position, yards-to-go, yards-to-goal, down), team statistics, player statistics and the like [wherein the venue-based sports content comprises information characterizing at least one activity performed by the athletic team]. In some implementations, such event information about a sports game may be rendered in the display of a client device as a “scorebug” that may include for example, team abbreviations or logos, team scores, game status (e.g., period, quarter, inning), and actual or elapsed time for the game, with updates to one or more information elements in essentially real-time as the game progresses. It should be readily appreciated that for other types of events, a wide variety of information germane to the event may be displayed as event information (e.g., with essentially real-time updates of evolving information as the event progresses) together with the rendering of the video-based commentary on respective client devices. In another aspect, various event information or other information germane to a given broadcaster's video-based commentary may be rendered on a viewer client device in a “lower third” (also sometimes referred to as a “bottom third”) of a display (e.g., as an overlay to the video-based commentary), ¶ 12). 

With respect to claim 3, Schupak discloses wherein the second API comprises a streaming API (i.e., With reference to FIG. 1A, in various implementations a given broadcaster uses a network-connected client device (e.g., a first smart phone or other personal computing device communicatively coupled to the Internet) to generate a live stream of digital content corresponding to the video and/or audio created/provided by the broadcaster, wherein the live stream is transmitted to an inventive server and memory storage architecture (additional details of the server and memory storage architecture are shown, for example, in FIGS. 2 and 3). The inventive server and memory storage architecture processes the broadcaster's live stream to generate multiple copies of the live stream which are provided to respective viewers, and also records the live stream and stores the recording for later replay. One or more viewers using different network-connected client devices (e.g., a second and third smart phone or other personal computing device communicatively coupled to the Internet) may communicatively couple to the server and memory storage architecture to receive a copy of the live stream of the digital content as a real-time or essentially real-time consumer of the broadcast created/provided by the broadcaster [streaming API], or retrieve and play a recording of the live stream generated by the broadcaster client device (and recorded by the server and memory storage architecture). In some implementations, a given broadcaster themselves may view their own broadcast as a viewer on the same client device (e.g., by opening a separate tab on their client device and connecting to the server and memory storage architecture as both a broadcaster and a viewer). In one aspect, the inventive server and memory storage architecture allows any number of broadcasters to generate respective live streams of digital content, and any number of viewers to receive respective copies of a given broadcaster's live stream of digital content. In another aspect, the inventive server and memory storage architecture allows a given viewer of a first broadcaster's live stream to effectively switch in essentially real-time to view one or more other broadcasters' live streams, ¶ 7.  As shown in FIG. 2, in one inventive implementation the servers/memory storage devices 1000 include one or more web servers 700 (also referred to herein as a “web server pool”) that support an Applications Programming Interface (API) to facilitate communications between the servers/memory storage devices 1000 and one or more mobile broadcaster/viewer client device executing the client app 5000, and also facilitate communications to and from web-based client devices (that access the web server(s) via a web portal at a particular URL) [a second (API)], ¶ 92). 

With respect to claim 5, Schupak discloses wherein the event-based sports content comprises a team roster (i.e., In some implementations, the network platform further allows for the creation of “team” profiles; for example, event participants (e.g., individuals, groups, parties, teams, bands, schools, etc.) may share a “team” profile, wherein the team profile interface (e.g., “page” such as a webpage) may aggregate relevant content (e.g., news or current events about a particular event or team, such as polls, trivia, photo galleries, etc.) and provide further opportunities for users to contribute and connect with each other. The network platform may provide user preference options to further define a team profile interface with recommendations and/or alerts specific to a particular user (e.g., to prominently feature recent activity of a particular user), ¶ 82.  The directory interface also may include and/or distinguish between different or particular types of events (e.g., live sports versus live music, baseball versus hockey, professional versus collegiate, National League versus American League, etc.); different or particular participants in the events (e.g., team, coach, athlete, owner, school, etc.), ¶ 85). 

With respect to claim 6, Schupak discloses wherein the event-based sports content comprises a logo of the athletic team (i.e., In such implementations relating to video-based commentary about events, the inventive systems, apparatus and methods disclosed herein further may facilitate display, on respective client devices used by the broadcaster and the one or more viewers, of various event information in tandem with the video-based commentary rendered on the respective client devices. For example, in connection with sports games, displayed event information may include, but is not limited to, one or more of team information (e.g., team names, abbreviations and/or logos) [wherein the event-based sports content comprises a logo of the athletic team].  In some implementations, such event information about a sports game may be rendered in the display of a client device as a “scorebug” that may include for example, team abbreviations or logos [wherein the event-based sports content comprises a logo of the athletic team], team scores, game status (e.g., period, quarter, inning), and actual or elapsed time for the game, with updates to one or more information elements in essentially real-time as the game progresses, ¶ 12). 

With respect to claim 10, Schupak discloses wherein the venue-based sports content comprises play-by-play commentary (i.e., In some implementations, the video and/or audio created/provided by one or more broadcasters is video-based commentary about a live event being observed by a given broadcaster. In various aspects, the broadcaster may take the role of a main commentator for the event, or a “color commentator” (e.g., analyst or summarizer) for the event; in a given role, the broadcaster may describe the event as it occurs (e.g., provide chronological or “play-by-play” updates to “call” the event), and/or may provide expert analysis, background or anecdotal information about the event and/or participants in the event, and/or relevant statistics regarding the event, participants in the event, or related events. FIG. 1B illustrates a display of an example client device, in which a broadcaster is providing video-based commentary about a sports game, and in which chat messages from one or more viewers, event information about the sports game, and other graphics and/or animations are displayed together with the broadcaster's video-based commentary, ¶ 9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schupak et al. (U.S. Publication No. 2019/0182554 A1) in view of Agrawal et al. (U.S. Publication No. 2019/0019222 A1).
With respect to claim 2, Schupak may not explicitly disclose wherein the first API comprises a representational state transfer API.
However, Agrawal discloses wherein the first API comprises a representational state transfer API (i.e., Structured correlation 120, keyword searching 122 and URL text parsing 124 are further processes that are performed based on the viewable pages of websites visited by user(s), which are ascertained using steps 108, 110 and 112. Structured correlation is applied to the URL text string itself to extract structural information and infer page structure of the web server and to identify data items of interest. For instance, structured correlation can involve extracting parameters from REST API (application program interface) calls. As known in the art, REST (representational state transfer) is often used in mobile applications and social networking websites. URL text parsing is employed to obtain the protocol, authority, host name, port number, path, query, filename, and reference from a URL; as known in the art, such components are obtainable from HTTP URLs. Steps 120, 122 and 124 provide content type (user interests, focus) and other user information such as region, demographic group(s), and language. Keyword search 122 is performed on the raw URL string itself to match any word topic of interest (e.g., sports, food, cooking, electronics, etc.), ¶ 64) in order to provide content regarding users of mobile devices within a venue (¶ 7). 
Therefore, based on Schupak in view of Agrawal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Agrawal to the system of Schupak in order to provide content regarding users of mobile devices within a venue.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schupak et al. (U.S. Publication No. 2019/0182554 A1) in view of Knudson et al. (U.S. Patent No. 6,536,041 B1).
With respect to claim 4, Schupak discloses wherein the event-based sports content comprises information about a league (i.e., For example, for sporting events, game information may be obtained by the single control server from a dedicated third-party provider (e.g., STATS LLC, which is a sports statistics, technology, data, and content company that provides content to multimedia platforms, television broadcasters, leagues and teams, fantasy providers, and players), ¶ 117.  FIG. 15 shows a process flow diagram illustrating an event data ingress service method 1502 performed by the control server of FIG. 10, according to one inventive implementation, and FIGS. 16A and 16B show a process flow diagram illustrating a live event data monitor service method 1602A, 1602B performed by the control server of FIG. 10, according to one inventive implementation. In these methods, an event information provider is contemplated as supporting multiple different types of events for furnishing information (various types of sporting events such as basketball, football, baseball, hockey, etc.), and providing information for each instance of an event of a given event type (e.g., information for each of multiple basketball games, each of multiple football games, each of multiple baseball games), ¶ 196). 
Schupak may not explicitly disclose event-based sports content comprises a league season schedule.
However, Knudson discloses event-based sports content comprises a league season schedule (i.e., At step 240, league scores information may be provided to the program guide. At step 242, league schedules information may be provided to the program guide, column 18 ¶ 2) in order to provide program schedule information which as part of the real-time data stream from the source of real-time data (column 2 ¶ 5).
 Therefore, based on Schupak in view of Knudson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Knudson to the system of Schupak in order to provide program schedule information which as part of the real-time data stream from the source of real-time data.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schupak et al. (U.S. Publication No. 2019/0182554 A1) in view of Slocum et al. (U.S. Publication No. 2009/0029754 A1).

However, Slocum discloses wherein the venue-based sports content comprises data generated by electronic devices worn by members of the athletic team (i.e., The subsequent game experience will be substantially intuitive, as the user will use real (technologically enhanced but still regulation) sports equipment to execute all the plays. When the game starts, an object-tracking system will sense the user's actions through movements of the adapted sports equipment (e.g. ball, puck, and the like) being used in each play with the embedded motion sensor technology capturing all the necessary motion data for transfer via wireless Bluetooth, RF or similar transmitting technology. This information may be received by a device in a computer or game console, which may translate the motion-sensing information into an orientation of the user in relation to the projection screen. Therefore, using multi-axis motion sensors embedded into actual sports equipment, the tracking system may measure velocity, acceleration, rotational forces, and a wide range of differential axis measures. The console, in collaboration with the game and simulation software, may instantaneously assess and determine user performance, providing an accurate depiction of the sports action from any point in time, such as when the moving sports equipment makes contact with the projection screen, until the play reaches an on-screen conclusion, ¶ 15.  Demonstrating possible causes of the ball's trajectory based on extrapolating the player's club-face angle upon impact as well as an estimation of the player's swing path, or, for greater precision, tracking the actual path of a swung golf club by embedding multi-axis sensors in two places, the handle and club-head, then translating the data and graphically recreating and depicting each swing path on-screen, ¶180.  It would be obvious to one of ordinary skill in the art to using the adapted sports equipment technology in equipment worn by the members of the team) in order to allow for real-ball interactive sports entertainment that combines real-time motion sensing of real-world sports equipment with advanced simulation and presentation capabilities (¶ 8).
Therefore, based on Schupak in view of Slocum, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Slocum to the system of Schupak in order to allow for real-ball interactive sports entertainment that combines real-time motion sensing of real-world sports equipment with advanced simulation and presentation capabilities.

With respect to claim 8, Schupak may not explicitly disclose wherein the venue-based sports content comprises data generated from optical tracking of members of the athletic team.
However, Slocum discloses wherein the venue-based sports content comprises data generated from optical tracking of members of the athletic team (i.e., Visual Sports Systems ("VSS")--uses a pair of line-scan cameras that track the trajectory and speed of moving pitches and then shows video images of amateur batters' reactions in real time, ¶ 116.  Tracking the arm motion and hand path of the player as quarterback (i.e. the ball's path prior to its release point) and graphically recreating and depicting that motion on-screen, ¶ 255) in order to allow for real-ball interactive sports entertainment (¶ 8).
Therefore, based on Schupak in view of Slocum, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Slocum to the system of Schupak in order to allow for real-ball interactive sports entertainment that combines real-time motion sensing of real-world sports equipment with advanced simulation and presentation capabilities.

With respect to claim 9, Schupak may not explicitly disclose wherein the venue-based sports content comprises data generated by automatic cameras capturing images of members of the athletic team.
However, Slocum discloses wherein the venue-based sports content comprises data generated by automatic cameras capturing images of members of the athletic team (i.e., Visual Sports Systems ("VSS")--uses a pair of line-scan cameras that track the trajectory and speed of passes and kicks and then shows video images reacting in real time, ¶ 276) in order to allow for real-ball interactive sports entertainment that combines real-time motion sensing of real-world sports equipment with advanced simulation and presentation capabilities (¶ 8).
Therefore, based on Schupak in view of Slocum, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Slocum to the system of Schupak in order to allow for real-ball interactive sports entertainment that combines real-time motion sensing of real-world sports equipment with advanced simulation and presentation capabilities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
3/28/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447